Citation Nr: 0610327	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  04-10 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition, 
to include as secondary to a service-connected cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), that denied 
service connection for a low back disability, to include as 
due to a service-connected cervical spine disability.  In 
December 2005, the veteran testified before the Board via 
videoconference held from the RO.


FINDING OF FACT

The veteran's current low back pain first manifested many 
years after service and is not related to his service or any 
aspect thereof, including his service-connected cervical 
spine disability.


CONCLUSION OF LAW

The veteran's current low back disability was not incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3. 310 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases, including arthritis, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2005).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show: (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

Service medical records in this case, including the veteran's 
December 1986 separation examination report, are negative for 
complaints of or treatment for a low back disorder.  
Likewise, there is no showing of a low back arthritis within 
the first post-service year.  The first post-service evidence 
of any possible low back problems of record is dated in 
February 1995.  At that time, the veteran complained of pain 
in his left hip and leg.  The assessment was sciatica.  The 
first definitive diagnosis of a low back condition, however, 
is not dated until September 2002.  The veteran at that time 
complained of experiencing low back pain precipitated by 
heavy lifting that radiated into his left lower extremity.  A 
CT scan of the lumbar spine revealed a broad, prominent left 
paracentral disc protrusion at L5-S1.  In October 2002, the 
veteran underwent neurological evaluation for low back pain.  
The veteran reported that the problem may be related to an 
in-service injury in which he was dropped on his head.  The 
neurological evaluation was normal.  The impression was acute 
exacerbation of low back pain status post left paracentral 
disc protrusion at L5-S1. 

The veteran underwent VA examination of his spine in May 
2003.  The examiner noted that he had reviewed the veteran's 
claims folder, which showed that the veteran had a left 
paracentral disc protrusion at L5-S1.  Physical examination 
of the veteran's spine revealed low back pain that affected 
the veteran's lower extremities.  This, however, was felt to 
not be true radicular pain, but "just back pain."  In 
addressing whether the veteran's low back pain was related to 
his period of active service, the examiner stated that he did 
not believe that there was a such a relationship, including 
to his service-connected cervical spine disability.

In support of his claim, the veteran submitted a November 
2003 letter written by his private neurologist, which stated 
that he had been treating the veteran for lower back 
complaints for approximately one year.  He additionally 
stated that the veteran had informed him that he had injured 
his neck and mid-back in a training exercise in service.  The 
neurologist then opined that the veteran's lower back 
complaint was, in part, due to the trauma he received during 
the training accident in service.  He did not specifically 
address whether the veteran's low back condition was 
aggravated by his service-connected cervical spine 
disability.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

While the veteran's private neurologist has opined that the 
veteran's current low back disability is related to his 
service, this appears to have been based primarily upon a 
history provided by the veteran, as the neurologist did not 
reference any source of information other than the veteran's 
report of the in-service injury.  Transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber is a medical 
professional.  See Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  The Board 
finds that this opinion is not as probative as the VA 
examiner's opinion, as there is no evidence that the 
neurologist reviewed the veteran's entire claims file, and 
there is no objective evidence that the veteran's current low 
back disability is related to service.  Additionally, the 
Board finds that the opinion is not supported by adequate 
rationale, as no explanation was given as to why the 
neurologist believed that the in-service injury to the neck 
and back was related to the current low back disability.  In 
comparison, the VA examiner conducted an in-depth review of 
the veteran's claims file in conjunction with rendering his 
opinion.  For these reasons, the Board finds the VA 
examiner's opinion finding no relationship between the 
veteran's current low back disability and his service to be 
more probative than the private neurologist's opinion.  

In addition, in this case there is no evidence establishing 
that the veteran's low back disability was due to or 
aggravated by his service-connected cervical spine 
disability.  In fact, the May 2003 VA examiner reviewed the 
veteran's claims file and specifically found that there was 
no evidence that the cervical spine disability had aggravated 
the low back condition.  Therefore, service connection on a 
secondary basis is not warranted either.

The veteran's personal opinion that the disability at issue 
began in service or that it is otherwise related to service 
is not a sufficient basis for awarding service connection.   
See, Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

As the preponderance of the evidence is against the claim for 
service connection for a low back disability, to include as 
due to a service-connected cervical spine disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2003, August 2003, 
and May 2005.  These documents provided proper notice on the 
issue before the Board and complied with the requirements 
noted.  The May 2003 letter preceded the initial denial of 
this claim, thus timing was appropriate.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Also, VA has obtained all relevant, identified, and available 
evidence, and VA has notified the veteran of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant evidence.  VA has 
also obtained a medical examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

Service connection for a low back disability is denied.



____________________________________________
NADINE W. BENJAMIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


